Citation Nr: 1424858	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.
  
4.  Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from December 1961 to December 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran had a hearing before the undersigned in August 2012.  A transcript of that proceeding has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a cervical spine disability that is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against finding that the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against finding that the Veteran has a tinnitus disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in and is not otherwise related to military service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  A bilateral hearing loss disability was not incurred in and is not otherwise related to military service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

3.  A tinnitus disability was not incurred in and is not otherwise related to military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in April 2008 and September 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the AVLJ/VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In that regard, the Veteran has reported that he sought treatment from multiple private treatment providers from the 1960s after separating from service until 1990 when he started treating through Kaiser Permanente, but that these records are unavailable.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA audiological examination in April 2011.  The examiner considered the Veteran's contentions, but concluded that his diagnosed bilateral hearing loss and tinnitus were unrelated to his military service, to include his reported noise exposure therein.  A complete rationale for the conclusion was provided.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's hearing loss and tinnitus claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the Veteran's neck claim, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no credible evidence suggesting an association between any current cervical spine disability and any event, injury, or disease in service.  Specifically, there is no credible evidence of continuity of symptomatology from service and no competent and credible evidence otherwise linking any current cervical spine disability to the Veteran's military service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including hearing loss and arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, however, there is no presumed service connection because hearing loss disability and cervical spine arthritis were not medically diagnosed within one year of discharge.  Notwithstanding, the Board will consider whether service connection is otherwise warranted on a direct basis.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Cervical Spine Disability

The Veteran claims that he injured his neck when he passed out and struck it on a street curb.  He states that his neck was swollen and discolored for several weeks and that he had difficulty moving his head to either side.       

The Veteran's service treatment records do not include any complaints or treatment for loss of consciousness or a neck injury.  Also absent from the service treatment records are entries showing ongoing complaints of problems or treatment for the neck.  The Veteran concedes that he did not seek further treatment for his neck during service or for many years thereafter.  

After service, in June 1999, the Veteran reported soreness in the neck and shoulders without a known cause.  

In February 2005, the Veteran discussed knee, back, and hernia problems.  At that time, he denied neck and upper spine problems.  A March 2005 VA treatment record, however, documented back and cervical spine pain.  The record indicated that the cause of the pain was unknown.  

February 2005 and December 2007 cervical spine x-rays showed multilevel spondylosis from C4 through C7.

During his February 2011 hearing before an RO representative, the Veteran conceded that he had never told his doctor about his injury in service and that his treatment providers had not suggested any relationship to service.

During his August 2012 Board hearing, the Veteran that he did not experience ongoing neck pains from service and that the problems "came up all of a sudden" in 2005.  He also claimed that in 2005 he told his VA treatment provider about his in-service neck injury and the treatment provider told him that the in-service injury was a possible cause of his current neck problems.

Thus, the Veteran has a currently diagnosed cervical spine disability.  The crucial inquiry, therefore, is whether his current neck disability is related to any incident of service.  For the reasons and bases set forth below, the Board concludes it is not.

The Board finds there is no credible and competent evidence of record demonstrating a continuity of neck problems from service.  Moreover, no medical professional has suggested that there is any link or relationship between current spondylosis and the Veteran's service.  In reaching that conclusion, the Board has considered the Veteran's representations during his August 2012 Board hearing that when he first started experiencing neck problems in 2005 he told his VA treatment provider about his in-service incident and the treatment provider suggested that it was a possible cause of his current neck problems.  Such a contention is diametrically opposed to what the Veteran asserted during his February 2011 RO hearing that he had not spoken to his treatment provider about his in-service injury.  The VA treatment records also specifically note that the cause of the Veteran's neck problems was unknown.  In light of this contemporaneous record and the Veteran's prior statements that support the VA evidence and contradict his August 2012 contentions, the Board affords no weight to the Veteran's August 2012 contention that his VA treatment provider in 2005 suggested a possible relationship between his then current neck problems and his claimed in-service neck injury.

The Board also acknowledges the Veteran's assertions that his current neck disability was caused by injuring his neck during service.  Certainly, the Veteran can attest to factual matters of which he has first-hand knowledge, such as injuring his neck and experiencing residual acute symptoms of swelling, bruising, pain, and stiffness, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of neck problems that were first diagnosed multiple years after service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  

The Board finds the Veteran's assertions particularly problematic in light of his concession that he did not experience a continuity of neck problems from the time of the alleged in-service injury.  To the extent that any of the Veteran's statements could be construed as an implicit assertion of a continuity of symptomatology, the Board finds such assertions not credible in light of the Veteran's explicit denial of neck problems in February 2005, his numerous statements that his current neck symptoms had their onset in 2005, and the medical evidence indicating that there was no known cause for the Veteran's neck pain.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (finding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing neck problems from service that he would have reported such problems during his initial treatment visits for neck and back problems.  Instead, the Veteran initially denied a history of neck pain and when he did begin to experience pain in March 2005 he failed to attribute any such problems to his military service, as evidenced by the records notation that there was no known cause for the neck pain.  

In reaching that decision, the Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced neck problems continuing from service.  Rather, this is a case in which the record includes explicit denials of neck problems and denials of any known cause of the neck problems.

In summary, no medical professional has attributed the Veteran's current neck disability to his military service.  The Board does not find the Veteran's contention that such neck problems are related to service to be competent or credible evidence.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Bilateral Hearing Loss and Tinnitus

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Here, the Veteran alleges that he has current bilateral hearing loss and tinnitus due to in-service noise exposure.  Specifically, the Veteran asserts that he had significant noise exposure from paint chipping operations and during his duties as a radar operator.  

The Board recognizes that the Veteran's MOS listed on his DD 214 does not indicate primary service as a radar operator.  However, given that he did serve aboard ship and that his reports are not inconsistent with the time, place, and circumstances of that service, exposure to significant acoustic trauma is likely and may be presumed.  

The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss or tinnitus.  Indeed, the Veteran denied ear, nose, or throat trouble during service.  He also denied hearing loss at that time.  The Veteran scored 15 out of 15 on whispered voice testing in December 1961 and December 1964.  While audiometric testing is undoubtedly more precise than a whisper voice test, the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

After service, the Veteran's treatment records do not indicate a diagnosis of bilateral hearing loss or tinnitus for approximately 30 years.  The Veteran contends that he first was diagnosed with a hearing loss disability in approximately 1993 or 1994 and received hearing aids at that time.  

The Veteran was afforded a VA examination in April 2011.  The examiner noted review of the claims file and medical records.  The examiner observed that the Veteran had minimal noise exposure as a radar man other than for a short period of time working on a ship during refit in close proximity to a paint chipper with no hearing protection.  The Veteran denied post-service vocational or recreational noise exposure.  VA hearing aids had been worn since 2008.  The Veteran reported tinnitus that was constant and first noticed after exposure to the paint chipper.  Following testing, the examiner diagnosed bilateral mild to severe sensorineural hearing loss.  The examiner concluded that it was less likely as not that hearing loss and tinnitus were the result of military service.  The rationale was that there was a normal whisper test at enlistment and separation and no mention of tinnitus in the military medical records.  In addition, the reported paint chipper was in another room and was of unknown duration and noise level.  

Having reviewed the record, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and tinnitus.  

Initially, the Board notes that the Veteran has a current diagnosis of a bilateral hearing loss disability as defined under 38 C.F.R. § 3.385, as well as a tinnitus disability.

As to the etiology of that hearing loss and tinnitus, however, the Board finds the opinions expressed in the April 2011 VA audiologist's examination report to be the most probative evidence of record.  The examination was based on a review of the claims file, interview of the Veteran, and audio examination.  The VA audiologist considered the Veteran's reported in-service noise exposure to a paint chipper, but based on the whispered voice testing at separation, the absence of any reports of tinnitus in the service treatment records, and the fact that the paint chipper was used in a different room on the ship and was of uncertain duration and noise level concluded that it was less likely than not that the current hearing loss or tinnitus was the result of service.  As such, the Board concludes the April 2011 examiner's opinion is fully explained and consistent with the evidence of record.  Consequently, the Board finds this report to be the most probative evidence of record as to whether his current hearing loss disability and tinnitus are related to service.

The Board has considered the Veteran's contentions that his current bilateral hearing loss and tinnitus were caused by his in-service exposure to noise from his work as a radar operator and from a paint chipper.  In this regard, the Veteran is certainly competent to report that he experiences difficulty hearing and ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).

As to the Veteran's bilateral sensorineural hearing loss, however, even where a veteran asserts continuity of symptomatology since service, he is not necessarily competent to establish a nexus between the continuous symptomatology and the current claimed condition.  See, e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, even accepting that the Veteran now sincerely believes that he has experienced hearing problems since service, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss (as demonstrated on audiometric testing) and his military service.  As noted, the examiner took into account the Veteran's assertions, but also considered the results of objective hearing tests during service, and the nature of exposure to loud noise that occurred during service.  For these reasons, the Board is of the opinion that the April 2011 VA audiologist's opinion ultimately outweighs the Veteran's lay reports of continuity of symptomatology since service.

As to the Veteran's tinnitus claim and with respect to his contentions of a continuity of tinnitus from service, the Board notes that it is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection.  However, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  Tinnitus is not such a listed disease entity.  Therefore, establishment to service connection on that basis is not warranted.

As to otherwise granting entitlement to service connection for sensorineural hearing loss or tinnitus based on the provisions of 38 C.F.R. § 3.303(a) and (d), given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the competent health care provider to be the most probative evidence of record as to the relationship between the Veteran's current bilateral hearing loss and tinnitus and his military service, and the Board is of the opinion that this opinion ultimately outweighs the Veteran's contentions as to etiology in light of the evidence of record.  See Jandreau, 492 F.3d at 1377; see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because the matter required medical expertise).

In summary, bilateral hearing loss and tinnitus were not diagnosed until decades after service.  No medical professional, moreover, has ever otherwise linked the Veteran's current bilateral hearing loss and tinnitus to service, and, in fact, there is medical evidence to the contrary.  In light of the evidence, the Board concludes that the preponderance of the evidence is against the claims, and that service connection for bilateral hearing loss and tinnitus is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In addition, the Veteran contends that he has a respiratory disability, specifically bronchitis, that had its onset during his military service.  In that regard, the Veteran asserts that during basic training in 1961 he was hospitalized for bronchitis for three weeks and shortly thereafter again hospitalized for a shorter duration of time.  The Veteran's service treatment records support his assertion, in that they include a July 12, 1961 record noting a temperature of 103 degrees and diagnosing acute bronchitis.  At that time, the Veteran was admitted to "Decatur."  Another record documented that the Veteran had been admitted on July 12, 1961, and x-rays showed bronchopneumonia.  By July 31, 1961, x-rays showed that the bronchopneumonia had cleared and that the Veteran had responded well to penicillin, tetracycline, and supportive treatment.  He was returned to duty on August 1, 1961.  A record from August 1, 1961, noted that the Veteran had just been discharged from Decatur.  Although somewhat unclear, "Decatur" appears to refer to a medical facility at the U.S. Naval Training Center, San Diego, California, based on the notation in the discharge summary discussed above.  As there is no evidence that records from this hospitalization, other than the above, have been sought or associated with the claims file, the Board concludes that additional efforts should be undertaken to obtain those records.

By that same token, the Veteran contends that shortly after his first hospitalization he was hospitalized again for his respiratory problems.  The service treatment records include evidence of hospitalization from August 6, 1961 to August 11, 1961, for rubella, during which time the Veteran's lungs were noted to be clear.  Efforts should also be made to obtain records from that period of hospitalization.

Accordingly, the case is REMANDED for the following action:

1.  Contact all relevant federal records depositories to determine if additional service treatment records are available, to include hospitalization records from July 12, 1961 to August 1, 1961, and from August 6, 1961 to August 11, 1961, at the medical facilities at the U.S. Naval Training Center, San Diego, California.  (To the extent that the following is of assistance, the Veteran appears to have been hospitalized at the medical facility using the designation of "Decatur.")  If such records are determined to be unavailable, a written record of this finding must be associated with the claims file and the Veteran must be informed.

2.  Then, review the record to ensure all necessary development is complete, to include additional VA examination if deemed necessary.  

3.  After the above is complete, readjudicate the Veteran's claim.  If the claim remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


